DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: claim amendment filed on March 15, 20121, and Drawings filed on Feb 4th, 2020.
2.	Claims 1, 2, 21-39 are pending in this case. Claim 1, 26, 33 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 24, 25, 26, 27, 31, 32 33, 34, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kominac et al., Patent No.: 8504654B1 in view of Mehta et al., Pub. No.: 2019/0025903A1. 

Kominac discloses A non-transitory computer-readable medium that provides instructions that, when executed by a processor, cause the processor to perform operations (paragraph 55 column 8 line 22 to line 42: “By way of illustration and not limitation, a client device 202 can represent a computer, a mobile phone, a laptop computer, a thin client device, a personal digital assistant (PDA), a portable computing device, or a suitable device with a processor. In one example, a client device 202 may be a smartphone (e.g., iPhone, Android phone, Blackberry, etc.). In certain configurations, a client device 202 can represent an audio player, a game console, a camera, a camcorder, an audio device, a video device, a multimedia device, or a device capable of supporting a connection to a remote server. In a preferred example, a client device 202 is mobile. In another example, a client device 202 can be stationary. According to one aspect of the disclosure, a client device 202 may be a device having at least a processor and memory, where the total amount of memory of the client device 202 could be less than the total amount of memory in a remote machine 204 or a server 208. In one example, a client device 202 does not have a hard disk. In one aspect, a client device 202 has a display smaller than a display supported by a remote machine 204 or a server 208. In one aspect, a client device may include one or more client devices.”), comprising: instantiating an instance of a remote application in a server (paragraph 97 column 17 line 8 to line 35: “In one aspect, a remote desktop client manager 610 may receive a connection request, e.g., a request originated from a web browser to establish a connection with remote desktop server (e.g., 322 or 680). In response to the connection request, the remote desktop client manager 610 may generate session control commands that are compatible with the remote desktop client, remote desktop server and the remote desktop display protocol, e.g., session control commands that can be understood and processed by remote desktop client and remote desktop server and that can be transmitted and received by remote desktop client and remote desktop server utilizing the remote desktop display protocol. These session control commands may include a command for starting a remote desktop session, a command for stopping the remote desktop session. The session control commands may further include one or more of credentials, settings, preferences, etc. and command(s) for passing credentials, settings, preferences, etc. to remote desktop server (e.g., 322 or 680). In response to the connection HTTP request, the remote desktop client manager 610 may further provide the appropriate session control command(s), generated by the remote desktop client manager, to the remote desktop client (e.g., 352 or 640). The remote desktop client may then use the session control commands received from the remote desktop client manager 610 to start a remote desktop session with the remote desktop server, pass credentials, settings, preferences, etc., to remote desktop server, and stop the remote desktop session.”) intercepting, at the remote application instance, a first set of one or more draw commands associated with output of the remote application instance (paragraph 102 column 18 line 60 to column 19 line 15: “A remote machine 690 (e.g., its remote desktop server 680) may execute one or more actions based on the input command and send drawing data, as a result of the executed one or more actions, to a server such as a transcoding server 208, 330, 400A or 400B (e.g., a remote desktop client 620 of the server). According to various aspects, a remote desktop client 640 can receive a screen drawing command transmitted from a remote machine 690 (e.g., its remote desktop server 680) utilizing the remote desktop display protocol, in response to the input command transmitted to remote machine 690 (e.g., its remote desktop server 680). In one aspect, a screen drawing command received from a remote machine may be sometimes referred to as a drawing command, a remote machine drawing command, or a remote desktop drawing command received from a remote machine and vice versa. The drawing command handler 630 may then receive the screen drawing command from the remote desktop client 640 connected to the remote machine 690. For example, a drawing command handler 630 can receive the screen drawing command from a remote machine 690 (e.g., its remote desktop server 680) via a remote desktop client 640 that communicates with the remote machine 690 (e.g., its remote desktop server 680) using the remote desktop display protocol.”); providing the first set one or more draw commands to the client device to cause a client application executing on the client device to render one or more portions of output on the client application based on the first set of one or more draw commands (paragraph 324 column 36 line 58 to 64: “in response to at least one of the drawing requests, facilitating providing the display image and the drawing coordinates together to the web browser in a single HTTP response, for drawing the display image of the remote desktop at the web browser, wherein the single HTTP response comprises the HTTP response header (see, e.g., item 1210-A in FIG. 12A),”); receiving, at the (paragraph 69 column 10 line 50  to column 11 line 17: “A remote machine 690 (e.g., its remote desktop server 680) may execute one or more actions based on the input command and send drawing data, as a result of the executed one or more actions, to a server such as a transcoding server 208, 330, 400A or 400B (e.g., a remote desktop client 620 of the server). According to various aspects, a remote desktop client 640 can receive a screen drawing command transmitted from a remote machine 690 (e.g., its remote desktop server 680) utilizing the remote desktop display protocol, in response to the input command transmitted to remote machine 690 (e.g., its remote desktop server 680). In one aspect, a screen drawing command received from a remote machine may be sometimes referred to as a drawing command, a remote machine drawing command, or a remote desktop drawing command received from a remote machine and vice versa. The drawing command handler 630 may then receive the screen drawing command from the remote desktop client 640 connected to the remote machine 690. For example, a drawing command handler 630 can receive the screen drawing command from a remote machine 690 (e.g., its remote desktop server 680) via a remote desktop client 640 that communicates with the remote machine 690 (e.g., its remote desktop server 680) using the remote desktop display protocol.”);; and providing a second set of one or more draw commands to the client device to cause the client application to render one or more portions of output on the client application based on the second set of one or more draw commands (paragraph 76 column 12 line 51 to column 13 line 6: “In the event there are new drawing coordinates in the drawing commands queue 440 (e.g., in the dirty coordinates pool 442), drawing commands queue 440 may send a notification to the drawing requests queue 426 so that any pending request in the drawing requests queue 426 can be forwarded to the HTTP handler 422 for serving. The HTTP handler 422 may then reach to the drawing commands queue 440 (e.g., dirty coordinates pool 442), and obtain the dirty coordinates from the dirty coordinates pool 442. The HTTP handler 422 may then place the dirty coordinates into an HTTP header section (known as a cookie). In addition, according to those coordinates, the HTTP handler 422 may obtain an image portion from the Java off-screen bitmap 444. The HTTP handler 422 may then send the image (e.g., as a JPEG image or a PNG image) as well as the coordinates, which are stored in an HTTP response header section, to the web browser (e.g., 312 in FIG. 3A or 3B) for display at the user device's display (e.g., 313 in FIG. 3A or 3B). As a result, the transcoding server 400A can facilitate a remote desktop session between a user device (e.g., 202 in FIG. 2A or 2B or 310 in FIG. 3A or 3B) and a remote machine (e.g., 204 in FIG. 2A or 3B or 320 in FIG. 3A or 3B) without the need for the user device to utilize proprietary plug-ins or protocols.”).
Kominac does not disclose the remote application instance being instantiated responsive to a request from a client device. 
However Mehta discloses the aspect wherein the remote application instance being instantiated responsive to a request from a client device (paragraph 57: “Each server, in some embodiments, can execute or host a user session. A user session, in some embodiments, is a session during which a particular user establishes a virtual communication channel between a server or the server farm 400 and a client computing machine. A user establishes a virtual communication channel, in some instances, by requesting access to an application executing on one or more servers 404A-N. Responsive to this request, the server farm 400 can either direct a server to instantiate an instance of the requested application, or else a particular server can respond to the request by instantiating an instance of the requested application of its own accord. In addition to establishing a virtual communication channel, establishing a user session can include providing the client computing machine with access to a user profile particular to the user using the client to communicate with the server. This user profile, in some embodiments, includes applications, configurations, data and files specific to a particular user. In most embodiments, a user session can be characterized as a period of time during which a user accesses an application on a server. Therefore, when the user begins accessing the application, the user session begins. Similarly, when the user stops accessing the application, the user session ends. In some embodiments, when a user stops accessing the application, data associated with the user session can be stored in cache or another storage repository for a period of time. The data stored in cache can include: authentication information specific to the user; a copy of the user profile; an event log associated with the user session; or any other information associated with the previously active user session.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Mehta to Kominac so the application does not have to be running at the server at all-time saving 

With regard to claims 2 and 27 and 34: 
Kominac and Mehta disclose The non-transitory computer-readable medium of claim 1, wherein the request from the client device is a request for a network resource (Kominac paragraph 97 column 17 line 8 to line 35: “In one aspect, a remote desktop client manager 610 may receive a connection request, e.g., a request originated from a web browser to establish a connection with remote desktop server (e.g., 322 or 680). In response to the connection request, the remote desktop client manager 610 may generate session control commands that are compatible with the remote desktop client, remote desktop server and the remote desktop display protocol, e.g., session control commands that can be understood and processed by remote desktop client and remote desktop server and that can be transmitted and received by remote desktop client and remote desktop server utilizing the remote desktop display protocol. These session control commands may include a command for starting a remote desktop session, a command for stopping the remote desktop session. The session control commands may further include one or more of credentials, settings, preferences, etc. and command(s) for passing credentials, settings, preferences, etc. to remote desktop server (e.g., 322 or 680). In response to the connection HTTP request, the remote desktop client manager 610 may further provide the appropriate session control command(s), generated by the remote desktop client manager, to the remote desktop client (e.g., 352 or 640). The remote desktop client may then use the session control commands received from the remote desktop client manager 610 to start a remote desktop session with the remote desktop server, pass credentials, settings, preferences, etc., to remote desktop server, and stop the remote desktop session.”).

With regard to claim 24 and 31 and 38:	
Kominac and Mehta disclose The non-transitory computer-readable medium of claim 1, wherein intercepting the first set of one or more draw commands associated with output of the remote application instance (Mehta paragraph 57: “Each server, in some embodiments, can execute or host a user session. A user session, in some embodiments, is a session during which a particular user establishes a virtual communication channel between a server or the server farm 400 and a client computing machine. A user establishes a virtual communication channel, in some instances, by requesting access to an application executing on one or more servers 404A-N. Responsive to this request, the server farm 400 can either direct a server to instantiate an instance of the requested application, or else a particular server can respond to the request by instantiating an instance of the requested application of its own accord. In addition to establishing a virtual communication channel, establishing a user session can include providing the client computing machine with access to a user profile particular to the user using the client to communicate with the server. This user profile, in some embodiments, includes applications, configurations, data and files specific to a particular user. In most embodiments, a user session can be characterized as a period of time during which a user accesses an application on a server. Therefore, when the user begins accessing the application, the user session begins. Similarly, when the user stops accessing the application, the user session ends. In some embodiments, when a user stops accessing the application, data associated with the user session can be stored in cache or another storage repository for a period of time. The data stored in cache can include: authentication information specific to the user; a copy of the user profile; an event log associated with the user session; or any other information associated with the previously active user session.”). comprises: evaluating one or more hierarchical rules against characteristics of one or more of the remote application instance, the client device, and the client application to determine an appropriate interception technique for intercepting the first set of one or more draw commands (Kominac column 18 line 23 to line 59: “According to various aspects of the subject technology, a user input handler 620 may receive an input request indirectly from a web browser such as a server 208, 330, 400A, 400B (e.g., via an HTTP handler 344 or 422), and convert the input request into a format recognized by and/or compatible with remote desktop client 640 and remote desktop server 680. For example, user input handler 620 receives an input request that was transmitted utilizing a request-response protocol from web browser. In preferred aspects, the request-response protocol may comprise hypertext transfer protocol (HTTP). In another aspect, the request-response protocol may comprise other suitable request-response protocols. In some aspects, the input request is received from a web browser (e.g., 312 in FIG. 3A or 3B) via a web application container (e.g., 340 420) that communicates with the web browser. For example, the input request is received via an HTTP handler (e.g., 344 or 422) of a web application container. In some aspects, the input request comprises at least one of a mouse event, a keyboard event, and a touch event. User input handler 620 may translate the input request that is in a format suitable for or compatible with the request-response protocol into an input command (e.g., a remote desktop display protocol input command) that is suitable for or compatible the remote desktop display protocol. The user input handler 620 may transmit the input command to a remote desktop client 640, which may transmit the input command to a remote desktop server 680. For example, user input handler 620 may facilitate transmitting the input command to remote desktop server 680 via remote desktop client 640 that communicates with remote desktop server 680 using the remote desktop display protocol. In one aspect, an input request is sometimes referred to as a user input command and vice versa. Please note, however, if an input request is referred to as an input command when it is received via HTTP, it is a HTTP request rather than a command. In one aspect, an input command is sometimes referred to as an input call or a remote desktop input command and vice versa.”).

With regard to claim 25: 
Kominac and Mehta disclose The non-transitory computer-readable medium of claim 1, wherein the instructions further cause the processor to perform operations, (paragraph 76 column 12 line 51 to column 13 line 6: “In the event there are new drawing coordinates in the drawing commands queue 440 (e.g., in the dirty coordinates pool 442), drawing commands queue 440 may send a notification to the drawing requests queue 426 so that any pending request in the drawing requests queue 426 can be forwarded to the HTTP handler 422 for serving. The HTTP handler 422 may then reach to the drawing commands queue 440 (e.g., dirty coordinates pool 442), and obtain the dirty coordinates from the dirty coordinates pool 442. The HTTP handler 422 may then place the dirty coordinates into an HTTP header section (known as a cookie). In addition, according to those coordinates, the HTTP handler 422 may obtain an image portion from the Java off-screen bitmap 444. The HTTP handler 422 may then send the image (e.g., as a JPEG image or a PNG image) as well as the coordinates, which are stored in an HTTP response header section, to the web browser (e.g., 312 in FIG. 3A or 3B) for display at the user device's display (e.g., 313 in FIG. 3A or 3B). As a result, the transcoding server 400A can facilitate a remote desktop session between a user device (e.g., 202 in FIG. 2A or 2B or 310 in FIG. 3A or 3B) and a remote machine (e.g., 204 in FIG. 2A or 3B or 320 in FIG. 3A or 3B) without the need for the user device to utilize proprietary plug-ins or protocols.”).


Claim 26 is rejected for the same reason as claim 1. 

Claim 33 is rejected for the same reason as claim 1. 

With regard to claim 32 and 39: 
Kominac and Mehta disclose The computer-implemented method of claim 26, further comprising: providing a set of one or more files to the client device based on the request, the set of one or more files including a JavaScript file, a rendering support file containing compiled draw commands, and a Hypertext Markup Language (“HTML”) file (paragrpah 72 column 11 line 43 to column 12 line 4: “FIG. 4A is a detailed conceptual block diagram of a transcoding server 400A according to certain aspects of the present disclosure. In one aspect, transcoding server 400A may preferably be a Java transcoding server. Transcoding server 400A may include an web application container 420 (e.g., a web application container such as a Servlet container), a remote desktop client adapter 430, and a drawing commands queue 440. The remote desktop client adapter 430 can be configured to interface with any suitable remote desktop client 432 for communication with a remote machine (e.g., 320 in FIG. 3A or 3B), which may be configured to include a remote desktop server (e.g., 322 in FIG. 3A or 3B). 432. The drawings commands queue 440 can function as memory or storage that is accessible by both the web application container 420 and the remote desktop client adapter 430. The web application container 420 may include an HTTP handler 422 for handling HTTP requests from a web browser and sending HTTP responses back to the client/web browser (e.g., 312 in FIG. 3A or 3B). In one aspect, the HTTP handler 422 is a standard HTTP handler. The drawing commands queue 440 can serve two purposes: holding or storing an off-screen image, e.g., Java bitmap 444, onto which drawing commands are executed; and, serving as a drawing coordinates pool 442, e.g., a queue of coordinates for drawing commands. The coordinates can be those of regions or areas of an image of the remote desktop that need to be redrawn at the client device to reflect changes on the remote desktop. The areas or regions are sometimes referred to as "dirty" regions, as indicated in FIGS. 4A-4B.”) that include information that configures the client application executing on the client device to display output of the remote application instance (paragraph 76 column 12 line 51 to column 13 line 6: “In the event there are new drawing coordinates in the drawing commands queue 440 (e.g., in the dirty coordinates pool 442), drawing commands queue 440 may send a notification to the drawing requests queue 426 so that any pending request in the drawing requests queue 426 can be forwarded to the HTTP handler 422 for serving. The HTTP handler 422 may then reach to the drawing commands queue 440 (e.g., dirty coordinates pool 442), and obtain the dirty coordinates from the dirty coordinates pool 442. The HTTP handler 422 may then place the dirty coordinates into an HTTP header section (known as a cookie). In addition, according to those coordinates, the HTTP handler 422 may obtain an image portion from the Java off-screen bitmap 444. The HTTP handler 422 may then send the image (e.g., as a JPEG image or a PNG image) as well as the coordinates, which are stored in an HTTP response header section, to the web browser (e.g., 312 in FIG. 3A or 3B) for display at the user device's display (e.g., 313 in FIG. 3A or 3B). As a result, the transcoding server 400A can facilitate a remote desktop session between a user device (e.g., 202 in FIG. 2A or 2B or 310 in FIG. 3A or 3B) and a remote machine (e.g., 204 in FIG. 2A or 3B or 320 in FIG. 3A or 3B) without the need for the user device to utilize proprietary plug-ins or protocols.”).

Claim 21 and 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kominac, in view of Mehta, and further in view of Clark, Pub. No.: 2019/0109820A1. 
With regard to claim 21 and 28 and 35:
Kominac and Mehta disclose the aspect of instantiating the instance of the remote application in the server (Mehta paragraph 57: “Each server, in some embodiments, can execute or host a user session. A user session, in some embodiments, is a session during which a particular user establishes a virtual communication channel between a server or the server farm 400 and a client computing machine. A user establishes a virtual communication channel, in some instances, by requesting access to an application executing on one or more servers 404A-N. Responsive to this request, the server farm 400 can either direct a server to instantiate an instance of the requested application, or else a particular server can respond to the request by instantiating an instance of the requested application of its own accord. In addition to establishing a virtual communication channel, establishing a user session can include providing the client computing machine with access to a user profile particular to the user using the client to communicate with the server. This user profile, in some embodiments, includes applications, configurations, data and files specific to a particular user. In most embodiments, a user session can be characterized as a period of time during which a user accesses an application on a server. Therefore, when the user begins accessing the application, the user session begins. Similarly, when the user stops accessing the application, the user session ends. In some embodiments, when a user stops accessing the application, data associated with the user session can be stored in cache or another storage repository for a period of time. The data stored in cache can include: authentication information specific to the user; a copy of the user profile; an event log associated with the user session; or any other information associated with the previously active user session.”) establishing a secure connection between the server and the client application executing on the client device.
(Mehta paragraph 67: “The reverse proxy agent 414, in some embodiments, intercepts and accepts all connection requests from clients on behalf of the server farm 400. Furthermore, when a reverse proxy agent 414 accepts a request from a client, it can forward the request to an appropriate server of the server farm 400 that can fulfill it, and returns the server's response to the client so as to deliver seamless processing of user requests. The server selection may be based, for example, on one or more of load balancing, client request, language, client-server affinity, requested content (content-based routing), client identity, or other policies. A reverse proxy agent agent 414 may also include functions such as security, encryption, compression, and caching of content as a means to off-load the processing work of a server. In the case of caching, the proxy server is able to serve requests for which it has cached the requested content (typically static content), thus off-loading the request from the server. Here, the client request is not delivered to the server, but is handled entirely by the proxy server using its content cache. For functions such as security, encryption and compression, the reverse proxy agent serves as a pre-processing stage for the client requests and a post-processing stage for the web server responses, where all content is still delivered from the server. In an embodiment, the reverse proxy agent also functions to provide power management for a group of servers and/or virtual machines, as discussed below with respect to FIG. 5.”).
Kominac and Mehta do not disclose the aspect of providing a packet to the client device, the packet containing initial logic and a key for establishing a secure connection between the server and the client application executing on the client device.
However Clark discloses the aspect wherein instantiating the instance of the remote application in the server comprises: providing a packet to the client device, the packet containing initial logic and a key for establishing a secure connection between the server and the client application executing on the client device. (paragraph 465: “Certain embodiments may provide, for example, a secure system comprising plural nodes communicating over a network by machine-to-machine middleware, each node of the plural nodes comprising: i) a preconfigured list, each member of the preconfigured list comprising a 2-tuple, the 2-tuple comprising a port number; and ii) machine-to-machine middleware configured to: a) interpret the preconfigured list to define authorized client-server connections; b) receive a network packet from the network; c) decrypt an encrypted metadata portion of the network packet using a single-use cryptographic key; d) extract an authorization parameter from the decrypted metadata portion of the network packet; and e) compare a 2-tuple consisting of the destination port number of the network packet and the authorization parameter with at least one member of the preconfigured list.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Clark to Kominac and Mehta so connection is secure and user and the user server are protected from malicious activities. 

Claims 22 and 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kominac, in view of Mehta, and further in view of Sathe, Pub. No.; 2019/0087161A1. 
With regard to claim 22 and 29 and 36:
Kominac and Mehta disclose The non-transitory computer-readable medium of claim 1, wherein instantiating the instance of the remote application in the server comprises: determining characteristics of the client based on the request from the client device, and instantiating the instance of the remote application in the server based on the determined characteristics of the client (Mehta, paragraph 67: “The reverse proxy agent 414, in some embodiments, intercepts and accepts all connection requests from clients on behalf of the server farm 400. Furthermore, when a reverse proxy agent 414 accepts a request from a client, it can forward the request to an appropriate server of the server farm 400 that can fulfill it, and returns the server's response to the client so as to deliver seamless processing of user requests. The server selection may be based, for example, on one or more of load balancing, client request, language, client-server affinity, requested content (content-based routing), client identity, or other policies. A reverse proxy agent agent 414 may also include functions such as security, encryption, compression, and caching of content as a means to off-load the processing work of a server. In the case of caching, the proxy server is able to serve requests for which it has cached the requested content (typically static content), thus off-loading the request from the server. Here, the client request is not delivered to the server, but is handled entirely by the proxy server using its content cache. For functions such as security, encryption and compression, the reverse proxy agent serves as a pre-processing stage for the client requests and a post-processing stage for the web server responses, where all content is still delivered from the server. In an embodiment, the reverse proxy agent also functions to provide power management for a group of servers and/or virtual machines, as discussed below with respect to FIG. 5.”).
Kominac and Mehta do not disclose the aspect of determining characteristics of the client device based on the request from the client device, the determined characteristics of the client device indicating one or more of a client device operating system version and a client application version.
However Sathe disclose the aspect of determining characteristics of the client device based on the request from the client device, the determined characteristics of the client device indicating one or more of a client device operating system version and a (paragraph 25: “In one embodiment, the cloud broker 152 and the device broker 154 checks whether the cloud 104 or the device 106 has the required Operating System version, mechanism to establish connection with the cloud device management system 102 for example a publisher-subscriber or master-slave node, and send logs or metrices of the device 106 to the cloud device management system 102. In case the executable is a ROS executable then ROS master, a ROS version and Ubuntu OS may be downloaded on the device.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Sathe to Kominac and Mehta so the server can determine the details about the user’s device to be able to provide the application instance that is fully compatible with user’s device for a better user experience to avoid possible conflict due to error that might be caused by different operating systems. 
Claims 23 and 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kominac, in view of Mehta, and further in view of McKerchar, Pub No.: 2019/0213325A1. 
With regard to claims 23 and 30 and 37:
Kominac and Mehta does not disclose the non-transitory computer-readable medium of claim 1, wherein instantiating the instance of the remote application in the server comprises: performing code execution for the remote application instance in a sandboxed environment.
However McKerchar discloses the aspect wherein instantiating the instance of the remote application in the server comprises: performing code execution for the (paragraph 140: “As shown in step 808, the method 800 may include rendering the document. As with malware detection described above, the sandbox environment may incorporate a preview component that provides limited document viewing capabilities along with remote keyboard-video-mouse interactions from an endpoint, or the sandbox environment may provide fully functional applications along with a secure remote desktop or other remote access capabilities. In this latter embodiment, the sandbox environment can provide rich computing capabilities equal to the endpoint, along with remote access for interaction with the sandbox environment remotely from the endpoint. In one aspect, the same application may be used to provide an opened version of the document for previewing and an open version of the document for behavioral analysis.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply McKerchar to Kominac and Mehta so the remote application is a safe and isolated environment to provide the user with functionality similar to native application and also provide user with security of an isolated environment. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pahlavan et al, Pub No.: 20100269152, discloses system may display a local graphical user interface (GUI) and a remote application view associated with a remote application running at a remote server. The system may provide a message directed to a remote 

Benraz, Pub. No.: US 20015/0169616, discloses a Systems and methods are provided for using a file-sharing service to identify, execute, and provide continuing access to remote computer programs. In certain embodiments, a list of files to be accessed remotely is provided to a first device, a selection is received from a user at the first device identifying a file from the provided list, and an application is executed on a second device to access a copy of the identified file, which is synchronized with a file-sharing service.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179